DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner agrees Applicants remarks regarding the 112(b) rejection and has removed the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (EP Patent Publication Number 2192444 B1) in view of in further view of Nishioka  (JP Patent Publication Number 2005/100700 A).
Jones teaches, as claimed in claim 1, an imaging apparatus comprising: a lens unit wherein the lens unit can be tilted about a tilt rotation axis (see Figure 10); a rotating unit (124) configured to be rotatable about a pan rotation axis; a non-rotating unit (26) to which the rotating unit is rotatably attached; and a flexible printed circuit  (22) configured to connect the lens unit with the non-rotating unit (See Figure 9), wherein the flexible printed circuit includes an arc-shaped first portion coaxial with the pan rotation axis in a plane perpendicular to the pan rotation axis (See Figure 9) Jones fails to teach an arc-shaped second portion coaxial with the tilt rotation axis in a plane perpendicular to the tilt rotation axis, and wherein the first portion is bent around an axis orthogonal to the pan rotation axis. In a related endeavor, Nishioka teaches a first flexible printed circuit (the portion of Nishioka’s FPC 3 with terminal 3i) configured a second flexible (the portion of Nishioka’s FPC 3 with terminal 3h) printed circuit, wherein a first and  second flexible printed circuit includes an arc-shaped third portion (curved portion 3a of the portion of Nishioka’s FPC 3 with terminal 3h, Fig. 1, 5, 7) coaxial with the pan rotation axis (shown in annotated figure below), and an arc-shaped fourth portion (crease 3j of the portion of Nishioka’s FPC 3 with terminal 3h, Figs. 5, 7) coaxial with the tilt rotation axis (shown in annotated figures below), wherein the first portion (curved portion 3a of the portion of 

    PNG
    media_image1.png
    286
    267
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    363
    media_image2.png
    Greyscale


 a tilt rotation mechanism used for a connecting portion between a main body cabinet and a viewfinder in a camera-integrated VTR (.para. [0002]). 
Jones fails to teach, as claimed in claim 2, wherein the first and second flexible printed circuits are arranged in an overlapping manner. In a related endeavor, Nishioka teaches wherein the first and second flexible printed circuits are arranged in an overlapping manner (See Figures above).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging device, as taught by Jones and Niikura, with the flexible printed circuit, as taught by Nishioka, for the purpose of providing a tilt rotation mechanism used for a connecting portion between a main body cabinet and a viewfinder in a camera-integrated VTR (.para. [0002]). 
Jones teaches, as claimed in claim 9, wherein the flexible printed circuit includes a second straight portion  (top of 22) extending from the second portion , and wherein the second straight portion is bent to be arranged in parallel with the tilt rotation axis (see Figures 2 and 3).
Jones teaches, as claimed in claim 10, wherein the rotating unit (124) and the non-rotation unit (26) are configured to cover the first portion of the flexible printed circuit and the third portion of the second flexible printed circuit.
Jones teaches, as claimed in claim 11, wherein at least one of the rotating unit and the non-rotating unit is made of resin having an electromagnetic shielding property (.para. [0015]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging device, as taught by Jones, and Nishioka , with the flexible printed circuit, as taught by Nishioka, for the purpose of providing a tilt rotation mechanism used for a connecting portion between a main body cabinet and a viewfinder in a camera-integrated VTR (.para. [0001]). 
Jones fails to teach, as claimed in claim 13, wherein the first portion of the first flexible printed circuit and the first portion of the second flexible printed circuit have the same length, and are fixed to the rotating unit and the non-rotating unit at different positions. In a related endeavor, Nishioka teaches wherein the first portion of the first flexible printed circuit and the first portion of the second flexible printed circuit have the same length, and are fixed to the rotating unit and the non-rotating unit at different positions (See Figure 3).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging device, as taught by Jones, Niikura and Nishioka , with the flexible printed circuit, as taught by Nishioka for the purpose of providing rotating wiring mechanism used for transmitting electric power and signals between a fixed body and a rotating body (.para. [0001]). 

s 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (EP Patent Publication Number 2192444 B1) in view of  Nishioka  (JP Patent Publication Number 2005/100700 A), as applied to claim 1 above, and further in view of Dagostino (US Patent Publication Number  6,867,668 B1)
Jones and Nishioka  fail to teach, as claimed in claim 29, wherein wiring of the low-speed signal flexible printed circuit is laid at a position overlapping with wiring of the high-speed signal flexible printed circuit. In a related endeavor, Dagostino teaches wherein wiring of the low-speed signal flexible printed circuit is laid at a position overlapping with wiring of the high-speed signal flexible printed circuit (See Figure 6).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging device, as taught by Jones, Niikura and Nishioka , with the flexible printed circuit as taught by Dagostino, for the purpose of providing rotating wiring mechanism used for transmitting electric power and signals between a fixed body and a rotating body (.para. [0001]). 

Allowable Subject Matter
Claims  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although prior art teaches an imaging apparatus comprising: a lens unit wherein the lens unit can be tilted about a tilt rotation axis; wherein the first portion and the third portion are bent around an axis orthogonal to the pan rotation axis, and wherein the axis about which the first portion .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        28 January 2021
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872